Exhibit 10.11 LIMITED WAIVER, CONSENT AND EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT THIS LIMITED WAIVER, CONSENT AND EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (this “ Amendment ”), is entered into as of November 16, 2015, by and among SPEED COMMERCE, INC., a Minnesota corporation (the “ Company ”), the Guarantors listed on the signature pages hereof, the Lenders (as defined in the Credit Agreement (as hereinafter defined)) listed on the signature pages hereof, and GARRISON LOAN AGENCY SERVICES LLC, (“
